DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 3-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,018,639 (hereinafter, the ‘639 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because.
As per claim 1:	
The ‘639 patent discloses in claim 1 a power amplifier circuit comprising: a first transistor configured to amplify a first signal and output a second signal; a second transistor configured to amplify the second signal and output a third signal; a bias circuit configured to supply a bias current to a base of the second transistor; and a bias adjustment circuit configured to adjust the bias current supplied by the bias circuit by subjecting the first signal to detection, wherein the bias adjustment circuit controls the bias current supplied to the base of the second transistor such that a magnitude of the bias current corresponds to a magnitude of the first signal, wherein the bias current increases as the magnitude of the first signal increases, and wherein the bias circuit includes a first resistance element having one end to which a bias control voltage is supplied, and a third transistor having a base connected to another end of the first resistance element and an emitter from which the bias current is outputted, and wherein the bias adjustment circuit supplies, from the base of the third transistor, the bias current of the magnitude corresponding to the magnitude of the first signal.
The ‘639 patent does not disclose in claim 1 a first current extracted from the bias circuit depends on a magnitude of the first signal, and the first current is extracted from the base of the third transistor.
At the time of filing, it would have been obvious to one having ordinary skill in the art to include a first current extracted from the bias circuit depends on a magnitude of the first signal, and the first current is extracted from the base of the third transistor in order to provide the benefits of improving circuit stability and performance.
As per claims 3-12:	
The ‘639 patent discloses the limitations of claims 3-12 in claims 2-11, respectively, using similar language.
As per claim 13:
The ‘639 patent discloses in claim 13 a power amplifier circuit comprising: 
a first transistor configured to amplify a first signal and output a second signal; 
 a second transistor configured to amplify the second signal and output a third signal; 
a bias circuit configured to supply a bias current to a base of the second transistor; and 
a bias adjustment circuit configured to adjust the bias current by subjecting the first signal to detection, 
wherein the bias circuit includes: a resistance element connected in series with an inductor and a second capacitor, the inductor and the second capacitor being connected in parallel to each other.
The ‘639 patent does not disclose in claim 13 the bias current such that a first current extracted from the bias circuit depends on a magnitude of the first signal.
At the time of filing, it would have been obvious to one having ordinary skill in the art to include a first current extracted from the bias circuit depends on a magnitude of the first signal in order to provide the benefits of improving circuit stability and performance.
As per claims 14 & 15:	
The ‘639 patent discloses the limitations of claims 14 & 15 in claims 13 & 14, respectively, using similar language.

Allowable Subject Matter

Claims 2 & 16-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art reference Doherty et al. (US 7091790 B2, cited by the applicant), the Fig. 3 of Doherty et al. discloses an amplifier circuit comprising a transistor Q1 being connected to transistor Q2 and a bias circuit that include a transistor 315 configured to provide bias current to the based of the transistor Q2; and wherein a bias control 350 configured to adjust the bias current based a signal from the circuit 351. The Fig. 3 of Doherty et al. does not disclose the limitations a first current extracted from the bias circuit depends on a magnitude of the first signal, and a first resistance element having one end to which a bias control voltage is supplied, and a third transistor having a base connected to another end of the first resistance element and an emitter from which the bias current is outputted, and wherein the first current is extracted from the base of the third transistor or the bias circuit includes a resistance element being connected in series with an inductor and a second capacitor, the inductor and the second capacitor being connected in parallel to each other. As such, the prior art reference Doherty et al. does not disclose the combination of limitations of each of the independent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843